The Chancellor.
There is frequently great diificulty in ascertaining whether a contract was intended by the parties as a mortgage or a conditional sale; and as a general rule, where the agreement is made upon an application for the loan; of money, the court,- for the purpose of preventing *481usury and extortion, will construe the agreement to be a mortgage in case the person to whom the application for the loan is made agrees to receive back his money and interest, or a larger sum, and to reconvey the property within a specified time thereafter, whatever form the writings may be put in, if the real object appears to have been a loan of money. In such case, also, the relative value of the property and the price actually advanced or paid are to be taken into consideration to determine the intent of the parties.
In this case I am satisfied that the price paid was the full value of the property, which property was taken at the risk of the purchaser as to its being worth more or less at a future time. The liability of the original mortgagor was entirely discharged, and there was no understanding, either express or implied, that he was to be legally or equitably liable to pay any thing to the other party in any event, although he had the right to repurchase, if he thought proper so to do, by paying a certain sum within the prescribed period. I think, therefore, that in this case both parties intended that the equity of redemption should be released in that part of the premises which was mortgaged, so as to give to the mortgagee the whole property which was before held in common, as an equivalent for the discharge of the debts for which the mortgagor was before personally liable ; but giving to the latter the privilege of taking the whole property held in common, within the prescribed period, upon paying the mortgage money and the purchase money of the other half within that time. It was a fair offer, to save the necessity of a foreclosure or a partition; and if the property had fallen instead of rising in value, neither party would have supposed the purchaser was not to sustain the loss. Neither is this a case of forfeiture, against which this court ought to relieve. Here the party did not ask to be relieved while the property was worth only what has been paid for it; but when, by events which neither party could have anticipated, the property has become very much enhanced in price, the representatives of the seller ask to deprive the purchaser of the benefit of such increased value. This is neither equitable nor honest, as neither they nor those under whom they *482claim ran any risk from the loss which might have been sustained by a depreciation in the value of the property.
The decree of the vice chancellor is clearly right, and must be affirmed with costs.